  

I

“alae

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

JOSEPH J. GENTILE,
Plaintiff,

-against-
21-CV-3405 (VB)
ACTING COMMISSIONER ANTHONY J.
ANNUCCI; SUPERINTENDENT EDWARD ORDER OF SERVICE
BURNETT; DEP. OF PROGRAMS JOHN
WOOD; ASST. DEP. OF PROGRAMS LUIS
GONZALEZ; L.M.S.W. FEUZ,

Defendants.

 

 

VINCENT L. BRICCETTI, United States District Judge:

Plaintiff, who is currently incarcerated in Fishkill Correctional Facility, brings this pro se
action under 42 U.S.C. § 1983, alleging that Defendants violated his right to religious freedom
under the First Amendment. The Court construes the complaint as also asserting claims under the
Religious Land Use and Institutionalized Persons Act of 2000 (“RLUIPA”), 42 U.S.C. § 2000cc-
1. By order dated May 17, 2021,! the Court granted Plaintiff’s request to proceed without

prepayment of fees, that is, in forma pauperis (“IFP”).”

 

' Because Plaintiff indicates in the complaint that he was scheduled to be released from
prison on April 27, 2021, by order dated April 29, 2021, Chief Judge Laura Taylor Swain
directed Plaintiff to submit an updated IFP application. (ECF 6.) In a letter received by the Court
on May 6, 2021, Plaintiff stated that his parole was rescinded, and he remained incarcerated in
Fishkill. (ECF 7.) Because Plaintiff remains incarcerated, by order dated May 17, 2021, Chief
Judge Swain vacated her previous order directing an updated IFP application and granted
Plaintiff’s prior IFP application (ECF 8.)

* Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).
DISCUSSION
A. Preliminary Injunctive Relief

On May 6, 2021, the Court received a letter from Plaintiff stating that his release on
parole, which had been scheduled for April 27, 2021, was rescinded without “Procedural and/or |
Substantive Due Process” in retaliation for his having filed this action. (ECF 7, at 1.) In that
letter, Plaintiff requests that the Court issue an injunction “against all of the Defendants in this
matter, injoining [sic] them from rescinding my Parole, and Directing that they cease and desist
from any other forms of harassment and/or retaliation until the Court has had a fair opportunity
to hear this matter.” (Ud. at 2.)

The Court construes Plaintiff’s May 6, 2021 letter as a request for preliminary injunctive
relief. To obtain such relief, Plaintiff must show: (1) that he is likely to suffer irreparable harm
and (2) either (a) a likelihood of success on the merits of his case or (b) sufficiently serious
questions going to the merits to make them a fair ground for litigation and a balance of hardships
tipping decidedly in his favor. See UBS Fin. Servs., Inc. v. WV. Univ. Hosps., Inc., 660 F. 3d 643,
648 (2d Cir. 2011) (citation and internal quotation marks omitted); Wright v. Giuliani, 230 F.3d
543, 547 (2000). Preliminary injunctive relief “is an extraordinary and drastic remedy, one that
should not be granted unless the movant, by a clear showing, carries the burden of persuasion.”
Moore v. Consol. Edison Co. of N.Y, Inc., 409 F.3d 506, 510 (2d Cir. 2005) (internal quotation
marks and citation omitted),

Having reviewed the allegations set forth in the complaint and Plaintiff's May 6, 2021

 

letter, the Court finds that at this stage, Plaintiff has not carried his burden of showing that he
will suffer irreparable harm if he is not awarded the extraordinary and drastic remedy of
preliminary injunctive relief. Accordingly, the Court denies the motion without prejudice to

renewal at a later stage.
B. Plaintiff’s May 26, 2021 Letter

On May 26, 2021, the Court received a letter from Plaintiff in which he again asserts that
he is being illegally held in retaliation for filing the § 1983 action and attaches an order to show
cause and a petition for a writ of habeas corpus that he recently filed in the New York State
Supreme Court, Dutchess County. (ECF 9.) Plaintiff’s May 26, 2021 letter is not considered as
part of the complaint. See Sira v. Morton, 380 F.3d 57, 67 (2d Cir. 2004) (“A complaint is
deemed to include any written instrument attached to it as an exhibit, materials incorporated in it
by reference, and documents that, although not incorporated by reference, are ‘integral’ to the
complaint.”) (citations omitted).

To the extent Plaintiff seeks release from prison, he must do so by bringing a new petition
for a writ of habeas corpus under 28 U.S.C. § 2254. See Wilkinson v. Dotson, 544 U.S. 74, 78-82
(2005) (citing Preiser v. Rodriguez, 411 U.S. 475 (1973)) (noting that writ of habeas corpus is
sole remedy for prisoner seeking to challenge the fact or duration of his confinement). Plaintiff
may file a petition for a writ of habeas corpus once all available state remedies have been
exhausted. See Coleman v. T hompson, 501 U.S. 722, 731 (1991) (“[A] state prisoner’s federal
habeas petition should be dismissed if the prisoner has not exhausted available state remedies as
to any of his federal claims.”).

OF Service on Defendants

Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the
Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6
(2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all
process ... in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to
serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal Rules of

Civil Procedure generally requires that summonses and the complaint be served within 90 days

3

 
of the date the complaint is filed, Plaintiff is proceeding IFP and could not have served
summonses and the complaint until the Court reviewed the complaint and ordered that a
summons be issued. The Court therefore extends the time to serve until 90 days after the date
summonses are issued.

If the complaint is not served within that time, Plaintiff should request an extension of
time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the
plaintiff’s responsibility to request an extension of time for service); see also Murray v. Pataki,
378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides the
information necessary to identify the defendant, the Marshals’ failure to effect service
automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule
4(m).”).

To allow Plaintiff to effect service on Defendants Annucci, Burnett, Wood, Gonzalez, and
Feuz through the U.S. Marshals Service, the Clerk of Court is instructed to fill out a US.
Marshals Service Process Receipt and Return form (‘USM-285 form”) for each of these
defendants. The Clerk of Court is further instructed to issue summonses and deliver to the
Marshals Service all the paperwork necessary for the Marshals Service to effect service upon the
defendants.

Plaintiff must notify the Court in writing if his address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

 
CONCLUSION

The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an
information package.

The Court denies Plaintiff’s request for preliminary injunctive relief without prejudice to
renewal at a later stage.

The Clerk of Court is instructed to issue summonses, complete the USM-285 forms with
the addresses for Annucci, Burnett, Wood, Gonzalez, and Feuz, and deliver to the U.S. Marshals
Service all documents necessary to effect service on the defendants.

SO ORDERED.

Dated: May 27, 2021
White Plains, New York

Vill

VINCENT L. BRICCETTI
United States District Judge

 

 
DEFENDANTS AND SERVICE ADDRESSES

Acting Commissioner Anthony J, Annucci

New York State Department of Corrections and Community Supervision
The Harriman State Campus, Building 2

1220 Washington Avenue

Albany, NY 12226-2050

Superintendent Edward Burnett
Fishkill Correctional Facility
271 Matteawan Road

P.O. Box 1245

Beacon, NY 12508

Deputy Superintendent of Programs John Wood
Fishkill Correctional Facility

271 Matteawan Road

P.O. Box 1245

Beacon, NY 12508

Assistant Deputy Superintendent of Programs Luis Gonzalez
Fishkill Correctional Facility

271 Matteawan Road

P.O. Box 1245

Beacon, NY 12508

L.M.S.W. Feuz

Fishkill Correctional Facility
271 Matteawan Road

P.O. Box 1245

Beacon, NY 12508

 
